Order entered September 29, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00317-CR

                     CHRISTIE ZIMMERMAN SHEARER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 061833

                                            ORDER
        The Court DENIES appellant’s September 22, 2016 third motion to extend time to file

her brief.

        We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/    LANA MYERS
                                                          JUSTICE